Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Application number 17/261,691 filed on 1/20/2021 has been considered.  Claims 1-24 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2021 is being considered by the examiner.
Claim Objections
Claims 11, 17 and 24 are objected to because of the following informalities:  As per claims 11, 17 and 24, each states that a device or a component is "adapted to" perform a step, where "adapted to" is not positively recited (see MPEP 2106) and the language suggests or makes optional a step but does not require a step to be performed and does not limit a claim to a particular structure.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2018/0249000).
Regarding claim 11, Kim discloses a system comprising: 
at least one authentication device adapted to be attached to an arm or wrist of an authorized user, the authentication device comprising (FIG. 2, ¶ [0081]): 
at least one accelerometer (FIG. 2 & 43, ¶ [0082], [0090]); 
a digital radio (FIG. 2 & 43, ¶ [0082]); and 
an authentication device processor configured to provide motion data detected by the at least one accelerometer in response to a query message received by the digital radio (FIG. 2-5 & 43, ¶ [0082]); and 
at least one digital device comprising at least one digital radio adapted to communicate with the at least one digital radio of the authentication device, at least one input apparatus and at least one digital device processor configured to (FIG. 2-5, ¶ [0080]-[0082]): 
detect an intent action performed using the at least one input apparatus (FIG. 2-5, ¶ [0089], [0092], [0112]; i.e. sensing/detecting movement of the mobile device, touch input, bio signal, etc., [0166]-[0167]; i.e. detecting password inputting); 
send a query to the authentication device, the query comprising an identification and time span of the intent action (FIG. 2-5, ¶ [0082], [0113]-[0119]; i.e. the mobile device requests the wearable device for the motion information of the wearable device, wherein the motion information is sensed within a time period; ¶ [0131]; i.e. the mobile device transmit the start time/time range for requesting the motion information); 
receive motion data from the authentication device (FIG. 2-5, ¶ [0113]-[0119]; i.e. the mobile device receives the motion information sensed within a time period from the wearable device); and 
correlate the intent action and the motion data, the motion data corresponding to the timespan of the query, and to allow access to the digital device if correlation succeeds (FIG. 2-5, ¶ [0113]-[0119]; i.e. the mobile device correlates the motion information of the mobile device and the motion information of the wearable device, ¶ [0121]; i.e. the mobile device unlocks a lock mode based on the similarity of the motion information from the mobile device and the wearable device).
Regarding claim 12, Kim discloses the system of claim 11, further comprising a plurality of authentication devices and a plurality of digital devices (¶ [0080]-[0082]).
Regarding claim 13, Kim discloses the system of claim 11, further comprising a plurality of authentication devices and at least one digital device (¶ [0080]-[0082]).
Regarding claim 14, Kim discloses the system of claim 11, wherein the input apparatus further comprises a keyboard or mouse (¶ [0080]-[0082]).
Regarding claim 16, Kim discloses the system of claim 14, wherein the intent action further comprises moving a mouse through a plurality of direction changes (FIG. 2-5, ¶ [0114]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0249000) in view of Kim et al. (US 2017/0193314 hereinafter Kim ‘314).
Regarding claim 1, Kim discloses a method for authenticating an authorized user to a locked digital device, said authorized user wearing an authentication device comprising at least one accelerometer, a digital radio and a processor, the method comprising: 
detecting an intent action input from an input apparatus of the digital device (FIG. 2-5, ¶ [0089], [0092], [0112]; i.e. sensing/detecting movement of the mobile device, touch input, bio signal, etc., [0166]-[0167]; i.e. detecting password inputting); 
sending a query to an authentication device in radio proximity of the digital device, said query comprising start and end times of the intent action (FIG. 2-5, ¶ [0082], [0113]-[0119]; i.e. the mobile device requests the wearable device for the motion information of the wearable device, wherein the motion information is sensed within a time period; ¶ [0131]; i.e. the mobile device transmit the start time/time range for requesting the motion information); 
receiving data representing authentication device motion between the start and end times in the query from the authentication device (FIG. 2-5, ¶ [0113]-[0119]; i.e. the mobile device receives the motion information sensed within a time period from the wearable device);
correlating the data representing authentication device motion with the detected intent action input (FIG. 2-5, ¶ [0113]-[0119]; i.e. the mobile device correlates the motion information of the mobile device and the motion information of the wearable device) and sending a correlation message to the authentication device; and 
[[receiving an authentication response from the authentication device and]] unlocking the digital device based on [[the authentication response]] the correlation of devices’ movements (FIG. 2-5, ¶ [0121]; i.e. the mobile device unlocks a lock mode based on the similarity of the motion information from the mobile device and the wearable device).
Kim does not explicitly disclose sending a correlation message to the authentication device; and said unlocking based on an authentication response from the authentication device.
However, Kim ‘314 discloses sending a correlation message to the authentication device (FIG. 31-32; ¶ [0270]-[0275]; i.e. sending unsuccessful authentication message to the other device); and said unlocking based on an authentication response from the authentication device (FIG. 31-32, ¶ [0270]-[0275]; i.e. unlocking based on the subsequent authentication information received from the other device).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Kim ‘314‘s teaching into Kim in order to allow biometric authentication using multiple devices when biometric sensor is not included in or is not connected to one of the devices (Kim ‘314, ¶ [0003]-[0006]).
Regarding claim 2, Kim in view of Kim ‘314 discloses the method of claim 1, wherein the correlation message further comprises a success message (Ms), a failure message (Mf), or a retry message (Mr) (Kim, ‘314, FIG. 31-32 steps 3115-3121).
Regarding claim 3, Kim in view of Kim ‘314 discloses the method of claim 1, further comprising, after the correlating step: receiving an okay-to-authenticate message (Ma) from the authentication device (Kim, ‘314, FIG. 31-32); and sending authentication request message (Mack) to the authentication device (Kim, ‘314, FIG. 31-32).
Regarding claim 4, Kim in view of Kim ‘314 discloses the method of claim 3, wherein a plurality of authentication devices are located in radio proximity of the digital device and the digital device sends a query to each of the plurality of authentication devices (Kim ‘314, FIG. 14A-B, 44-45).
Regarding claim 5, Kim in view of Kim ‘314 discloses the method of claim 1, wherein correlating the data further comprises generating a set of data points from the data representing authentication device motion (Kim, ¶ [0117]).
Regarding claim 6, Kim in view of Kim ‘314 discloses the method of claim 1, further comprising: establishing a session key when the authentication device is within radio proximity of the digital device, said session key based on a public-key exchange during a pairing of the authentication device with the digital device (Kim ‘314, ¶ [0131]; i.e. sharing key for encryption decryption using well known encryption method including public key exchange).
Regarding claim 7, Kim in view of Kim ‘314 discloses the method of claim 1, further comprising activating the authentication device by associating it with an authorized user (Kim, ¶ [0098]-[0099]).
Regarding claim 8, Kim in view of Kim ‘314 discloses the method of claim 1, wherein the input apparatus further comprises a keyboard or mouse (Kim, ¶ [0080], [0166]-[0167]; i.e. inputting password).
Regarding claim 10, Kim in view of Kim ‘314 discloses the method of claim 8, wherein the intent action further comprises moving a mouse through a plurality of direction changes (Kim, FIG. 2-5, ¶ [0114]).
Claims 17, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0249000) in view of Kitane (US 2016/0224779).
Regarding claim 17, Kim discloses an authentication device for authenticating an authorized user to a locked digital device, said authentication device adapted to be worn by the authorized user and comprising at least one accelerometer, a digital radio and a processor, the processor adapted to execute instructions stored in a non-transitory computer readable medium to perform a method comprising (FIG. 2-5, ¶ [0080]-[0082]): 
receiving a query from the locked digital device, said query comprising start and end times of an intent action performed using an input apparatus of the locked digital device with an arm associated with the authentication device (FIG. 2-5, ¶ [0082], [0113]-[0119]; i.e. the mobile device requests the wearable device for the motion information of the wearable device, wherein the motion information is sensed within a time period; ¶ [0131]; i.e. the mobile device transmit the start time/time range for requesting the motion information); 
sending data representing motion of the authentication device between the start and end times in the query to the digital device for correlation with data generated from the input apparatus (FIG. 2-5, ¶ [0113]-[0119]; i.e. the mobile device receives the motion information sensed within a time period from the wearable device, ¶ [0113]-[0119]; i.e. the mobile device correlates the motion information of the mobile device and the motion information of the wearable device, ¶ [0121]; i.e. the mobile device unlocks a lock mode based on the similarity of the motion information from the mobile device and the wearable device).
Kim does not explicitly disclose receiving a response from the digital device: if the response is a success message (M), returning an okay-to-authenticate message (Ma); if the response if a failure message (M) or a retry message (Mr), alerting the authorized user to retry the intent action.
Kitane discloses receiving a response from the digital device: if the response is a success message (M), returning an okay-to-authenticate message (Ma); if the response if a failure message (M) or a retry message (Mr), alerting the authorized user to retry the intent action (¶ [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Kitane‘s teaching into Kim in order to use biometric authentication technology and reducing the number of authentications (Kitane, ¶ [0002]-[0009]).
Regarding claim 21, Kim in view of Kitane discloses the authentication device of claim 17, wherein the input apparatus of the locked digital device further comprises a keyboard or mouse (Kim, ¶ [0080], [0166]-[0167]; i.e. inputting password).
Regarding claim 24, Kim in view of Kitane discloses the authentication device of claim 17, wherein the processor is further adapted to establish a session key when the authentication device is within radio proximity of the locked digital device, said session key based on a public-key exchange during an activation of the authentication device (Kim ‘314, ¶ [0131]; i.e. sharing key for encryption decryption using well known encryption method including public key exchange).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0249000) in view of Kim et al. (US 2017/0193314 hereinafter Kim ‘314) and further in view of Yim et al. (US 2017/0177213 hereinafter Yim).
Regarding claim 9, Kim in view of Kim ‘314 discloses the method of claim 8.
Kim in view of Kim ‘314 does not explicitly disclose wherein the intent action further comprises tapping a key multiple times, where the number of times may vary depending on the use case or user preference.
However, Yim discloses wherein the intent action further comprises tapping a key multiple times, where the number of times may vary depending on the use case or user preference (¶ [0146]-[0150], [0293]-[0299]; i.e. the user taps on the first terminal two or more times as an input perform predetermined functions of the first terminal where one of the predetermined functions is to establish a connection to an external terminal located within a predetermined distance and automatically execute a function associated with the external terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Yim‘s teaching into Kim in view of Kim ‘314 in order to enhance user interface on computing devices to allow user easily control the functions of one or more computing devices (Yim, ¶ [0002]-[0011]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0249000) in view of Yim et al. (US 2017/0177213 hereinafter Yim).
Regarding claim 15, Kim discloses the system of claim 14.
Kim does not explicitly disclose wherein an intent action input further comprises tapping a key multiple times, where the number of times may vary depending on the use case or user preference.
However, Yim discloses wherein an intent action input further comprises tapping a key multiple times, where the number of times may vary depending on the use case or user preference (¶ [0146]-[0150], [0293]-[0299]; i.e. the user taps on the first terminal two or more times as an input perform predetermined functions of the first terminal where one of the predetermined functions is to establish a connection to an external terminal located within a predetermined distance and automatically execute a function associated with the external terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Yim‘s teaching into Kim in order to enhance user interface on computing devices to allow user easily control the functions of one or more computing devices (Yim, ¶ [0002]-[0011]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0249000) in view of Kitane (US 2016/0224779) and further in view of Yim et al. (US 2017/0177213 hereinafter Yim).
Regarding claim 22, Kim in view of Kitane discloses the authentication device of claim 21.
Kim in view of Kitane does not explicitly disclose wherein the intent action further comprises tapping a key multiple times, where the number of times may vary depending on the use case or user preference.
However, Yim discloses wherein the intent action further comprises tapping a key multiple times, where the number of times may vary depending on the use case or user preference (¶ [0146]-[0150], [0293]-[0299]; i.e. the user taps on the first terminal two or more times as an input perform predetermined functions of the first terminal where one of the predetermined functions is to establish a connection to an external terminal located within a predetermined distance and automatically execute a function associated with the external terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Yim‘s teaching into Kim in view of Kitane in order to enhance user interface on computing devices to allow user easily control the functions of one or more computing devices (Yim, ¶ [0002]-[0011]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0249000) in view of Kitane (US 2016/0224779) and further in view of Sokol et al. (US 2021/0247849 hereinafter Sokol).
Regarding claim 23, Kim in view of Kitane discloses the authentication device of claim 21.
.Kim in view of Kitane does not explicitly disclose wherein the intent action further comprises moving a mouse through a plurality of direction changes.
However, Sokol discloses wherein the intent action further comprises moving a mouse through a plurality of direction changes (¶ [0031], [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Sokol‘s teaching into Kim in view of Kitane in order to enhance user input interface for comfortable and easy use of input devices (Sokol, ¶ [0001]-[0006], [0092]).
Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435